Case 1:18-cr-00243 Document1 Filed 10/23/18 [ ED #1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2

 

OCTOBER 23, 2018 SESSION FiLEDp

 

OCT 23 208

 

UNITED STATES OF AMERICA

 

 

RORY L. PERRY il, CLER
U.S, District Court «
Southern District of West Virginia

 

 

 

 

v. CRIMINAL NO. /. LY ~ cot ¥3
18 U.S.C. § 922 (a) (6)
18 U.S.C. § 922(d) (1)
18 U.S.C. § 924(a) (2)

KIMBERLY ANN ADDAIR

INDICTMENT

The Grand Jury Charges:
COUNT ONE

(False and Fictitious Statements)

1. On or about March 30, 2016, at or near Bluefield, Mercer
County, West Virginia, and within the Southern District of West
Virginia, defendant KIMBERLY ANN ADDAIR acquired from EZ Sales &
Pawn, a licensed dealer in firearms, the following firearms:

a. A Hi-Point, Model JHP, -45 caliber semi-automatic
pistol; and

b. A Cobra Enterprise, Model CB380BB, .380 caliber pistol.

2. In connection with the acquisition of the aforesaid
firearms, defendant KIMBERLY ANN ADDAIR did knowingly make a false

and fictitious oral and written statement intended and likely to
Case 1:18-cr-00243 Document 1 Filed 10/23/18 Page 2 of 3 PagelD #: 2

deceive with respect to a fact material to the lawfulness of the
sale by certifying that defendant KIMBERLY ANN ADDAIR was the
transferee of the firearms purchased when, in fact, as defendant
KIMBERLY ANN ADDAIR there and then well knew, J.M. was the true
transferee of the firearms.

In violation of Title 18, United States Code, Sections

922 (a) (6) and 924 (a) (2).
Case 1:18-cr-00243 Document 1 Filed 10/23/18 Page 3 of 3 PagelD #: 3

COUNT TWO

(Disposing of Firearms to a Convicted Felon)

On or about March 30, 2016, at or near Bluefield, Mercer
County, West Virginia, and within the Southern District of West
Virginia, defendant KIMBERLY ANN ADDAIR, did knowingly sell or
otherwise dispose of firearms, to-wit, a Hi-Point, Model JHP, .45
Caliber semi-automatic pistol and a Cobra Enterprise, Model
CB380BB, .380 caliber pistol, to J.M., knowing or having reasonable
cause to believe that J.M. has been convicted in any court of a
crime punishable by imprisonment for a term exceeding one year.

In violation of Title 18, United States Code, Sections

922(d) (1) and 924 (a) (2).

MICHAEL B. STUART
United States Attorney

By: *
TIMOTHY D. BOGG
Assistant United States Attorney
